Citation Nr: 1315701	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  06-32 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a disability characterized by decreased libido, to include as secondary to spina bifida occulta with mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran had active service from February 1998 to December 2001. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In pertinent part of that rating decision, the benefit sought on appeal was denied. 

The Veteran testified before the undersigned Veterans Law Judge in January 2011. The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A copy of the hearing transcript has been associated with the claims folder. 

The Board previously remanded the current matter on appeal in April 2011 and in January 2013 to the RO (via the Appeals Management Center (AMC)) for additional development.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although regrettably it will result in additional delay in adjudicating this appeal, based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of this claim.  

The Board has previously remanded the Veteran's claim for service connection a disability characterized by decreased libido, to include as secondary to spina bifida occulta with mechanical low back pain in April 2011 and in January 2013.  Pursuant to the April 2011 remand directives, the Veteran underwent a VA examination in May 2011, which reflects diagnoses of mild right testicle epididymitis and decreased sexual libido by history.  The May 2011 VA examiner provided a negative nexus opinion on direct service connection, but the examiner failed to comment on the question of secondary service-connection.  The Board remanded the matter again in January 2013 in order to obtain an addendum to the May 2011 VA examination report.  The record now contains a February 2013 addendum medical opinion statement. 
	
In the February 2013 addendum opinion report, the VA examiner initially commented that: "this probably should have been a new urological evaluation examination requested instead of just opinion review" and indicated that there was no new evidence of a current genitourinary disorder.  The examiner then concluded that "there is not enough specific neurologic/neurologic documentation to suggest any genitourinary disability is related to service-connected condition.  If there is they should be pointed out in C-file to where we can locate it." Since the matter has returned to the Board, the Veteran's representative has submitted a medical treatise that indicates that spina bifida occulta can lead to decreased genital sensations and decreased libido.  

Given the VA examiner's comment on providing the Veteran with a new VA examination, and the findings in the medical treatise, the Board finds that the Veteran should be afforded a new VA examination in order to address the etiology of his claimed disability characterized by decreased libido.  See 38 C.F.R. § 3.159(c)(4); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The remand will also allow for original consideration of the additional evidence that has been added to the claims file it was last readjudicated by the Agency of Original Jurisdication.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful.

2. After all available records have been associated with the claims folder, the Veteran should be afforded another VA examination to determine the nature and etiology of any genitourinary disorder, manifested by decreased genital sensation and decreased libido, to include as secondary to service-connected spina bifida occulta with mechanical low back pain. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the previous VA examination report and addendum as well as the medical treatise submitted by the Veteran's representative. 

The purpose of this examination is twofold: (1) to identify the nature of any current diagnosed genitourinary disorder, manifested by decreased genital sensation and decreased libido; and (2) to obtain a medical opinion on the etiology of any diagnosed disorder. 

Following examination, interview of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran currently suffers from any genitourinary disability manifested by decreased genital sensation and decreased libido. 

Then, with respect to any currently present diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not the current disability is related to any disease or injury in service, or to any service-connected disability, to include spina bifida occulta with mechanical low back pain.  In rendering this opinion, the examiner should comment on the medical treatise that indicates that spina bifida occulta can led to decreased genital sensation and reduced sexual libido.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

3. Thereafter, readjudicate the Veteran's claim, in consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


